Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 24 July 1815
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          Très cher et très respectable Ami,  Eleutherian Mill near Wilmington delaware 24 Juillet 1815.
          Nous devions partir demain le bon Corréa et moi pour vous voir à Mounticello. Nous n’avons pu être plus tot prêts l’un et l’autre.
          Mais comme il fallait passer à Washington, et nous y arrêter un peu, nous avons craint que le moindre accident arrivé en route ne nous retardât, et ne nous fit nous présenter à votre Porte qu’après votre départ que vous nous avez
				annoncé pour le 6 august, ou Si près de ce moment que nous vous gênassions ou vous dérangeassions.
          Nous remetton c remettons ce Voyage, qui nous fera tant de plaisir, jusqu’à votre retour Sur lequel nous comptons du 6 au 10 octobre.
          J’ai un extrême désir de vous voir: et j’espere le  pouvoir tous les ans, car je ne quitterai plus l’Amérique.
          Agréez mon bien respectueux attachement.DuPont (de nemours)
         
          Editors’ Translation
          
            Very dear and very respectable Friend,  Eleutherian Mill near Wilmington delaware 24 July 1815.
            The good Corrêa and I were to leave tomorrow to come see you at Monticello. Neither of us were ready any earlier than this.
            As we need to pass through Washington and stay there awhile, we feared that the slightest accident on the road would delay us and cause us to present ourselves at your door either after your departure, which you had told us would take place on 6 August, or so close to that time that we would bother or upset you.
            We are therefore postponing this trip, which will give us so much pleasure, until your return, which we expect will be between 6 and 10 October.
            I want very much  to see you, and I hope to be able to do so every year, as I will never leave America again.
            Accept my most respectful attachment.DuPont (de nemours)
          
        